Citation Nr: 1136739	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to December 1994; he died in January 2005.  The appellant is the Veteran's mother and legal guardian of his child, TH.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.  In the appellant's July 2006 VA Form 9, substantive appeal, she requested a Travel Board hearing.  Such a hearing was scheduled for February 4, 2009; however, in January 2009, the appellant advised that she would not be able to attend the hearing due to lack of transportation.  In May 2009, she advised that she was withdrawing her request for a hearing.  In October 2010, the appellant submitted additional argument for which her representative submitted a waiver of initial Agency of Jurisdiction (AOJ) consideration.  See January 2011 Appellant's Post-Remand Brief; 38 C.F.R. § 20.1304.  In June 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDINGS OF FACT

1. The Veteran died on January [redacted], 2005; the immediate cause of his death was a brain neoplasm; there were no conditions listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.

2. It is reasonably shown that the Veteran's brain neoplasm was related to his service, to include as due to his exposure to environmental hazards therein.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran died on January [redacted], 2005.  His death certificate shows that the immediate cause of his death was a brain neoplasm.  There are no conditions listed as a significant condition contributing to death.
It is the appellant's contention that the Veteran's brain neoplasm/tumor was incurred in service (as a result of his service in the Southwest Asia theater of operations).  [The Board notes, incidentally, that at the time of the Veteran's death, he had a pending claim of service connection for glioblastoma multiforme.  In his April 2004 claim, he indicated that one of his treating physicians had opined that it was "most likely present in the service"; however, he did not disclose the identity of the doctor.  As is noted below, the treatment records associated with the claims file are silent for any opinions linking the Veteran's brain tumor to his service.  The appellant was asked to identify the doctor referred to in the Veteran's April 2004 claim; however, she responded that apart from the information she had already provided, she was unaware of any other healthcare providers from whom pertinent treatment records should be secured.  See October 2010 statement from appellant.]

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis relating to a brain neoplasm/tumor.  His service personnel records show he served in Saudi Arabia from October 1990 to April 1991.

Postservice private treatment records and VA outpatient treatment records show that the Veteran was given a diagnosis of oligodendroglioma in June 1996.  After a left frontal craniotomy in March 2004, the diagnosis was amended to glioblastoma multiforme (GBM).  These treatment records are silent for any opinions linking the Veteran's GBM/ brain tumor to his service.

In April 2006, the appellant submitted a September 2005 article published on the Veterans of Foreign Wars of the United States (VFW) website.  Titled, "Sarin Linked to Gulf War Vets Cancer," it states that, according to a government health study, servicemen who served in the Gulf War and may have been exposed to the nerve agent sarin are twice as likely to die of brain cancer.  The article explains, "The 100,000 troops who could have been exposed were in a 'hazard area' following the destruction of Iraqi weapons - some of which contained sarin - at Khamisayah, Iraq, in March 1991.  The hazardous areas could have extended as far as Kuwait and Saudi Arabia due to shifting winds."

In April 2010, a VA neurologist reviewed the Veteran's treatment records, considered his lay statements (regarding his exposure to depleted plutonium and other chemicals that caused him to have skin rashes, for which service connection was established), reviewed the Persian Gulf War registry, and opined that it would be "mere speculation" to state that the Veteran's brain tumor was incurred in service.  He explained:

Although some brain tumors are slow growing and may be active and present for years prior to diagnosis, since [the Veteran] left the military in December, 1994 and his tumor was diagnosed in 1996 and was noted to be an aggressive tumor, I cannot state without mere speculation whether the tumor started to grow two years prior to his diagnosis when he left the military.

Regarding the question of whether the Veteran's brain tumor was otherwise related to his service, the VA neurologist opined:

[S]ince [the Veteran's brain tumor] was a diagnosed illness and, therefore, not a non-diagnosed illness of the Persian Gulf War, and there is no presumptive evidence at this time as far as I am aware that malignant neoplasms have been caused by events in the Persian Gulf War, again, this assessment would also be mere speculation.

In June 2011, the Board requested a medical advisory opinion from the VHA, noting that while the VA neurologist provided some explanation for his statements that he could not provide the requested opinions without resorting to mere speculation, additional explanation was nonetheless necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled").

Significantly, after the VA neurologist opined that the Veteran's brain tumor was a diagnosed illness and thus did not fall within the presumptive provisions of 38 C.F.R. § 3.317(d), he failed to provide a follow-up opinion as to whether the brain tumor was directly caused by the Veteran's service, and specifically as due to environmental hazards he encountered while serving in Saudi Arabia.  As was noted above, when a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is still warranted.  See Combee, 34 F.3d at 1042.  In this regard, the Board noted that the appellant had submitted an article (from the VFW) that discussed increased findings of brain cancer in individuals who were exposed to the nerve agent sarin while serving in the Gulf War, and that the April 2010 VA medical advisory opinion report was silent for any discussion of this article.  The Board requested that a neurologist review the Veteran's claims file and opine whether it was at least as likely as not that the Veteran's brain neoplasm was related to his service, to include as due to his exposure to environmental hazards while serving in Saudi Arabia.

In a June 2011 VHA medical advisory opinion, a VA neurologist opined that the Veteran's death-causing brain neoplasm was "as least as likely as not" related to his service, "to include causes associated with his exposure to environmental hazards while serving in Saudi Arabia."  The VHA consultant explained that this opinion was based on her review of the Veteran's claims file, including his and appellant's lay statements, 1996 to 2005 private medical records indicating treatment and diagnostic testing recommendations for the Veteran's GBM/brain tumor, and the VFW article.  The VHA consultant noted further that according to the VFW article, a study by the Institute of Medicine, published in the American Journal of Public Health, found that there was an increased risk of veterans developing brain cancer associated with exposure to the nerve agent sarin in the Gulf War.  Specifically, the study found a doubling of brain cancer deaths for veterans potentially exposed to sarin (i.e., 25 brain cancer deaths per 100,000 veterans potentially exposed to the nerve agent sarin compared with 12 brain cancer deaths per 100,000 veterans not exposed to sarin).  In light of this information, and the Veteran's potential exposure to the nerve agent sarin while serving in Saudi Arabia from October 1990 to April 1991, the VHA consultant opined that even though the Veteran's STRs did not reflect the diagnosis of a brain tumor in service, and the fact that GBM is an aggressive tumor, "it is as likely as not that the immediate cause of [the Veteran's] death was caused by or a result of brain neoplasm (GBM) incurred in service."  

The record includes both medical evidence that tends to support the appellant's claim of service connection for the cause of the Veteran's death and medical evidence that is against her claim.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Having discussed already the inadequacies in the April 2010 medical advisory opinion, the Board places greater weight on July 2011 VHA consultant's opinion.  Notably, the Board finds no reason to question the opinion of the VHA consultant given her expertise as a board-certified neurologist, and the fact that her opinion was based on an extensive review of the claims file and was accompanied by an explanation of the rationale for the opinion.

Resolving all reasonable doubt in the appellant's favor, the Board concludes that the competent evidence of record reasonably supports the appellant's claim.  Consequently, service connection for the cause of the Veteran's death is warranted.

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


